EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik(59347) on 3/22/21.
The application has been amended as follows: 
16. (CURRENTLY AMENDED) A non-transitory computer-readable medium storing instructions that, when executed, cause: receiving, at a metering device operatively coupled to a routing device and from a user device, a configuration protocol discovery message; assigning, using the metering device, network access to the user device; receiving, at the metering device and from the user device, a request for content, wherein the routing device provides connectivity to an external network, and wherein the user device connects to the metering device over a local network; logging, using the metering device, the traffic to and from the user device in a traffic log, wherein the logging creates an entry including an origin of the traffic and a destination of the traffic; transmitting, from the metering device and to the routing device, the request for content for communication to the external network; transmitting, from the metering device and to the user device, the content after being received by the metering device from the routing device after communication via the external network; and transmitting, from the metering device and to a third-party server, the traffic log.  
non-transitory computer-readable medium of claim 16, wherein the instructions, when executed, further cause transmitting, from the metering device to the user device, a protocol connection offer, wherein the protocol connection offer includes data for associating the user device with the local network, and wherein the protocol connection offer is transmitted before an offer from the routing device.  

18. (CURRENTLY AMENDED) The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed, further cause associating the user device with the local network, wherein the metering device is configured to serve as a gateway to the routing device and the local network.  

19. (CURRENTLY AMENDED) The non-transitory computer-readable medium of claim 16, wherein the instructions, when executed, further cause identifying a captured traffic type and a not logged traffic type, wherein the traffic is of the captured traffic type.  

20. (CURRENTLY AMENDED) The non-transitory computer-readable medium of claim 16, wherein the instructions, when executed, further cause causing installation, to one or both of the routing device and the user device, of software configured to facilitate interoperability with the metering device.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  As per claims 1,11,16 recites 
receiving, at a metering device operatively coupled to a routing device and from a user device, a configuration protocol discovery message; assigning, using the metering device, network access to the user device; receiving, at the metering device and from the user device, a request for content, wherein the routing device provides connectivity to an external network, and wherein the user device connects to the metering device over a local network; logging, using the metering device, the traffic to and from the user device in a traffic log, wherein the logging creates an entry including an origin of the traffic and a destination of the traffic; transmitting, from the metering device and to the routing device, the request for content for communication to the external network; transmitting, from the metering device and to the user device, the content after being received by the metering device from the routing device after communication via the external network; and transmitting, from the metering device and to a third-party server, the traffic log.
The closest prior art of record is
US 10,142,382 issued to Arini, which teaches an intermediary between the server and client for identifying and monitoring of videos, ie traffic.
US 10,181,988 issued to Farah, teaches monitoring traffic log between a network device and cloud server and determining from the traffic log whether the network device is offline.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/BACKHEAN TIV/
Primary Examiner
Art Unit 2459

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.